UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . COMMISSION FILE NUMBER333-143512 TARA MINERALS CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 20-5000381 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 375 N. Stephanie St. Bldg. 2 Ste. #211 Henderson, NV (Address of principal executive offices) (Zip code) (888) 901-4550 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of May14, 2012, the Company had 67,492,435 outstanding shares common stock. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1.Condensed Consolidated Financial Statements 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4.Controls and Procedures 18 PART II - OTHER INFORMATION Item 1.Legal Proceedings 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3.Defaults Upon Senior Securities 20 Item 4.Mine Safety Disclosures 20 Item 5.Other Information 20 Item 6.Exhibits 20 SIGNATURES 21 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 AND THE PERIOD FROM INCEPTION (MAY 12, 2006) THROUGH MARCH 31, 2012 3 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) Assets Current assets: Cash $ $ Other receivables, net Deferred tax asset, current portion Prepaid Assets Assets available for sale, net - Total current assets Property, plant, equipment, mine development and land, net Mining deposits Deferred tax asset, non-current portion Goodwill - Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Notes payable, current portion Notes payable related party Due to related parties, net of due from Total current liabilities Notes payable, non-current portion Total liabilities Iron Ore Properties financial instrument, net Stockholders’ equity: Common stock: $0.001 par value; authorized 200,000,000 shares; issued and outstanding 66,713,435 and 66,713,435 shares Additional paid-in capital Technical data paid with common stock Common stock payable - Accumulated deficit during exploration stage ) ) Accumulated other comprehensive loss ) ) Total Tara Minerals stockholders’ equity Non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to these Condensed Consolidated Financial Statements. 4 Table of Contents TARA MINERALS CORP. AND SUBSIDIARIES (A Subsidiary of Tara Gold Resources Corp.) (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended March 31, 2012 For the Three Months Ended March 31, 2011 From Inception (May 12, 2006) Through March 31, 2012 (Restated) Mining revenues $
